Citation Nr: 0308866	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  01-06 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for disability attributed to treatment received in 1981 
through a Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to June 
1959.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision in which 
the regional office (RO) determined that the veteran was not 
entitled to compensation under 38 U.S.C.A. § 1151 based on 
treatment through a VA facility.  This rating decision was in 
response to a claim filed on May 2000.  However, the Board 
notes that the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151 in January 1992.  That claim was not 
adjudicated by the RO.  Rather in June 1992, the RO notified 
the veteran that action on that claim had been deferred 
pending appellate review of a court decision that had 
invalidated part of the regulation used to decide such 
claims.  

The RO then took no action on the January 1992 claim.  
Rather, in the May 2001 rating decision, the RO used the 
amendments to 38 U.S.C.A. § 1151 made by Public Law 103-204, 
which apply to claim for compensation under 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997, to adjudicate the 
veteran's  May 2002 claim.

In October 2001, the Board remanded this matter to the RO for 
further development, including records of private clinical 
treatment.  The Board also requested the RO to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), readjudication of the veteran's claim, and to provide 
the veteran a supplemental statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  In December 1981, the veteran was hospitalized for 
surgery for insertion of a right hip prosthesis at a VA 
medical facility.

4.  At the time of the December 1981 right hip surgery, the 
veteran did not have service-connected disability for a right 
hip disorder.

5.  Prior to the veteran's December 1981 right hip 
arthroplasty, his symptoms included right hip pain, including 
pain interfering with ambulation and sleep; X-rays indicated 
aseptic necrosis of the right femoral head.

6.  After the December 1981 surgery, the veteran had a rapid 
recovery and did generally well for the ensuing five years.  

7.  When seen by a private orthopedic surgeon in 1991, the 
hip replacement had worn out and required removal and 
replacement.

8.  The record contains no competent evidence that the 
December 1981 VA surgical treatment for right hip 
arthroplasty or subsequent VA treatment resulted in increased 
disability.


CONCLUSIONS OF LAW
1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed additional disability resulting 
from treatment provided by VA in December 1981 and 
subsequently are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation for 
disability resulting from his right hip replacement surgery 
in December 1981 at a VA medical facility.  For the reasons 
and on the bases discussed below, the Board concludes that 
the veteran is not entitled to compensation pursuant to 
38 U.S.C.A. § 1151 for the claimed disability.

I.  Compensation for a Right Hip Disorder Pursuant to 38 
U.S.C.A § 1151

The provisions of 38 U.S.C. 1151 permit the payment of 
disability or dependency and indemnity compensation for 
additional disability or death resulting from an injury or 
aggravation of an injury suffered as the result of VA 
hospitalization, medical or surgical treatment, examination, 
or pursuit of a course of vocational rehabilitation under 38 
U.S.C. Ch. 31.  VA had long interpreted the statute to 
require a showing of fault on the part of VA or the 
occurrence of an accident to establish entitlement to § 1151 
compensation for adverse consequences of VA medical 
treatment. See 38 CFR 3.358(c)(3) (1994).  The Supreme Court, 
however, in 1994, affirmed a lower court ruling that 
invalidated VA's fault-or-accident interpretation.

In deciding Brown v. Gardner, 115 S. Ct. 552 (1994), the 
Supreme Court held that the fault-or-accident requirement in 
38 CFR 3.358(c)(3) was inconsistent with the plain language 
of the statute and that no fault requirement was implicit in 
the statute.  Gardner v. Derwinski, 1 Vet App 584 (1991), 
aff'd sub nom Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd sub nom Brown v. Gardner, 115 S. Ct. 552 (1994).

Although the Supreme Court found that the statutory language 
simply required a causal connection between an injury or 
aggravation of an injury and VA hospitalization, medical or 
surgical treatment, examination, or vocational 
rehabilitation, it also indicated that not every additional 
disability resulting from an injury or aggravation so 
connected was compensable under § 1151.  The Supreme Court 
stated that it would be unreasonable, for example, to believe 
that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented.  
In revising 38 CFR 3.358(c)(3) VA tried to reflect the 
Supreme Court's holding that 38 U.S.C. 1151 permits 
compensation for all but the necessary consequences of 
properly administered VA medical or surgical treatment or 
examination to which a veteran consented.  "Necessary 
consequences" is the term the Supreme Court used in its 
example of what Congress could not reasonably have intended 
to cover with § 1151.  The definition of "necessary 
consequences" is consequences certain or intended to result 
from treatment or examination.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment. . . ,.and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability, . . .disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

Section 3.358(c)(3), as amended, provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The veteran filed this claim for benefits under 38 U.S.C.A. § 
1151 in January 1992.  The Board notes that effective October 
1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence 
on VA's part would generally have to be shown for a claimant 
to obtain compensation under the statute.  This amendment, 
however, does not apply to cases filed prior to October 1, 
1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  
Thus, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  Because the claim was 
filed prior to the effective date of the amended version, the 
former statute must be applied, as that statue is more 
favorable to the veteran since it does not require a showing 
of fault of the part of VA.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991) 

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the revised 38 C.F.R. § 3.358(c).  
However, the RO's decision was not based on the presence or 
absence of fault or accident.  Rather, it appears that the RO 
denied the claim essentially on the grounds that the 
veteran's post-surgical symptoms were not the result of 
injury or aggravation of an injury related to his December 
1981 right hip replacement at the VA medical center at 
Mountain Home, Tennessee.  For the following reasons, the 
Board agrees.

The veteran contends that he has additional disability from 
the right hip disorder as a result of the surgical treatment 
he received at a VA hospital in December 1981.  He has 
asserted that since his December 1981 right hip surgery, his 
symptoms of pain and gait disturbance have become 
continuously worse.

The veteran underwent surgery at a VA medical center in 
December 1981 for a right hip replacement.  Hospital records 
associated with that surgery indicated that the veteran had 
been involved in an automobile accident in 1963 and underwent 
a closed reduction of a right hip injury, after which he did 
"fairly well" until approximately six years before the 
December 1981 surgery.  At that time the veteran began 
medical treatment for right hip pain. That helped his 
symptoms until approximately one year before the December 
1981 surgery.  One year prior to admission he began to have 
increasing pain in the right hip and difficulty with 
ambulation and pain interfering with his sleep.  X-rays 
showed aseptic necrosis in the right hip joint.  On 
examination, he had limited range of motion in the right hip 
due to pain.  He was admitted to the hospital and underwent 
surgery for a total right hip arthroplasty.  According to the 
hospitalization summary, although there was some serous 
drainage initially, that drainage subsided over after several 
days.  He continued to progress and do well through his 
hospitalization.  His recovery was described as "extremely 
rapid."  At the time of his discharge, he was ambulatory on 
crutches.


The claims file does not indicate that the veteran had more 
than routine follow-up care after his December 1981 surgery.  
According to a statement written and dated by him in November 
2001, he had follow-up treatment in February 1982, at which 
time he was informed that X-ray of his right hip did not 
reveal any unexpected abnormality.  He was instructed to 
continue to use crutches to walk.  When seen again in March 
1982, a physician asked him to walk without use of crutches.  
He was able to do so with a limp.  The physician instructed 
the veteran in the use of a cane.  The veteran returned to 
work for his employer in March 1982 as an office employee.  
According to the veteran, he was "recuperating" with the 
use of a cane.  He did not keep a follow-up care appointment 
in late March 1982, but continued home therapy.  Eventually, 
he discontinued use of a cane for walking and resumed his 
former duties on his job.  Again, according to the veteran, 
". . . everything went really well until June 1989 when I 
developed pain and drainage from the area of the scar on my 
hip."

The veteran has asserted and the medical records in the file 
show that he has had three subsequent right hip surgeries by 
private physicians.  The first subsequent surgery was in 
November 1992.  The second was in January 1995 when a second 
prosthetic hip was removed.  The third was is June 1995 for 
insertion of a new hip prosthesis.

The veteran has identified, and the RO has obtained, records 
of treatment at private hospitals and by private physicians.  
The records are dated in the early 1990's and corroborate, to 
some extent, the history provided by the veteran in his 
November 2001 statement.  A treatment note dated in January 
1994 indicated that the veteran continued to have purulent 
drainage from the posterior and anterior aspects of his right 
thigh, the etiology of which was unclear.  In July 1994, 
cultures of drained fluid were negative.  The private 
physician expressed his opinion that the veteran's condition 
was due to an allergy to metal.  The veteran was advised that 
his options were to have the prosthetic hip parts removed, or 
to try and control the allergy with low dose steroids.  
During treatment by the same physician in August 1994, it was 
noted that the veteran appeared to have improved with 
steroids.  He was having less drainage and the hip appeared 
softer and less swollen.  However, the drainage continued 
and, ultimately, the veteran was referred to another surgeon 
who performed another hip replacement.

In a letter dated in July 2000, the surgeon who performed the 
second hip replacement stated that the veteran became his 
patient in 1991 after a total hip resurfacing ten years 
earlier.  According to the surgeon, the veteran did well 
after the VA hip replacement except for episodes of non-
infected drainage from the hip area off and on for five year.  
When seen in 1991, the first hip prosthesis had worn out and 
need to be replaced.  After the second hip replacement, he 
again developed drainage, which, according to the physician, 
was followed by an infection.  Metal to skin tests indicated 
a possible allergy to the metal contained in the implant.  
Addressing the veteran's question concerning whether his 
current disability was related to the right hip procedure 
done by the VA, the physical stated as follows:

There is a relationship in that if he had 
never had surgery at the V.A. and 
developed what I feel is a metal allergy 
that he would not have this persistent 
problem with his hip.

The orthopedic surgeon who performed the veteran's most 
recent right hip surgery stated in a letter dated in August 
2000 that the veteran's predominant problem was an infected 
right total hip that had a chronic draining sinus tract, with 
associated stiffness and limitation of mobility.  That 
physician did not relate the veteran's symptoms to his VA 
treatment.

The veteran has asserted that his current disability is the 
result of his treatment by VA in December 1981.  In his 
November 2001 letter, he also asserted that VA had caused a 
worsening of his right hip disorder by delaying subsequent 
treatment and by failing to diagnose deterioration of his 
femur in October 1991 after a bone scan, causing his 
condition to worsen and become more difficult to correct.  He 
has also asserted that he had been told that the VA hip 
replacement was an "experimental" procedure that had been 
discontinued because of problems with the surgery's failure 
rate.  He also asserted that VA failed to diagnose loss of 
bone mass in the right femoral head after a bone scan in 
October 1991.

The veteran's assertions are not supported by competent 
medical evidence in the claims file.  Further, his own 
assertions cannot be afforded any probative weight, as the 
evidence does not show that he has the expertise to render 
expert medical opinions about the etiology of his current 
right hip disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His assertions about what he has been told by 
physicians, filtered as they were through a layman's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

After a thorough review of the entire record, the Board 
concludes that the medical evidence does not support a 
finding that the veteran has additional disability as a 
result of the VA hip replacement in 1981 or subsequent VA 
treatment, including the claimed delays of subsequent 
surgeries and/or VA failure to make a diagnosis related to 
his right hip.  Although Dr. Whiton suggested in his July 
2000 letter that the veteran had a persistent problem with 
his hip due to a metal allergy, neither Dr. Whiton nor any 
other doctors has indicated that the veteran has current 
disability specifically due to VA treatment.  The record also 
includes a handwritten VA medical opinion, dated in November 
2002, to the effect that there was no new disability of the 
right hip upon hospital discharge following the 1981 surgery.

Therefore, pursuant to 38 U.S.C.A. § 1151, the Board 
concludes that the veteran is not entitled to compensation 
for additional disability claimed as proximately due to the 
VA treatment he received in December 1981 and subsequently.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of his claim, and to notify a 
claimant of VA's inability to obtain certain evidence.  These 
duties are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the veteran has been so notified by the May 
2001 rating decision, the July 2001 statement of the case, 
and the March 2003 supplemental statement of the case.  By 
letter dated in November 2001, the veteran was notified of 
the passage of VCAA and the provision of the law that pertain 
to his claim.  He has been provided with forms to 
authorization to release medical records.  He has been 
notified that ultimately, it was his responsibility to 
provide evidence to support his claim.  The veteran has not 
indicated that there is additional evidence that has not been 
obtained.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is her responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West. 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's November 2001 letter 
and the March 2003 supplemental statement of the case.  The 
supplemental statement of the case contained regulations that 
advised the veteran that he could submit private medical 
records or provide VA sufficient information to allow VA to 
obtain such records.  In a statement dated in March 2003, the 
veteran asserted that he did not desire to submit further 
evidence..

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records, including Social Security Administration 
records, identified by the veteran or otherwise evident from 
the claims folder.  

The veteran has not asserted that there are other private 
treatment records that pertain to his claim that have not 
been obtained and considered.  He has had several 
opportunities to identify sources of evidence, including the 
claim he filed, the Notice of Disagreement, the substantive 
appeal, and other statements submitted by him or on his 
behalf by his representative.  The RO has obtained the 
available treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  In this case, the medical 
evidence in the claims file shows that the veteran's right 
hip function improved rather than worsened after the December 
1981 VA surgery.  Granted, the prosthesis wore out by 1991, 
but this was not shown to be a result of VA treatment.  The 
RO also obtained a VA medical opinion in November 2002.  The 
Board does not deem any further medical examination necessary 
to decide the veteran's claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  The veteran  has snot indicated that 
there are available records from sources of private treatment 
identified by him that have not been obtained.  Therefore, VA 
has no further duty to notify the veteran of inability to 
obtain evidence.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

